DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the Amendment filed April 29, 2022 and the Information Disclosure Statement (IDS) filed May 12, 2022.

Claims 1-16 are pending in the application.  Claims 1, 2, and 9 are independent claims.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on May 12, 2022.  The IDS submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Applicant’s Arguments
Applicant’s amendments to the claims overcome the previously applied rejections.  However, new rejections are made below in view of Applicant’s amendments.  
Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transistor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Published Patent Application No. 20090315045 A1 to Horie (referred to hereafter as “Horie”) in view of U.S. Published Patent Application No. 9,859,330 B2 to Von Malm et al. (referred to hereafter as “Von Malm”).

Regarding claim 1, Horie teaches a semiconductor module {Figure 3-1} comprising: a ground substrate {40} that is provided with a drive circuit {41} elements adjacent to each other is equal to or less than 20 µm in a top view {“20 µm” (paragraph [0627]}. 
Horie does not appear to explicitly show the substrate includes a transistor.  However, transistors for driving LEDs are well known.  For example, Von Malm Figure 1J shows a driving substrate including transistors 9.  It would have been obvious to one of ordinary skill in the art to combine the Von Malm transistors with the Horie device in order to be able to provide transistor switching capabilities to the Horie device.


Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Published Patent Application No. 20080113462 A1 to Kim et al. (referred to hereafter as “Kim”) in view of Von Malm.

Regarding claim 2, Kim teaches a semiconductor module {Figure 4F} comprising: a ground substrate {150} that is provided with a drive circuit {140} 

Kim does not appear to explicitly show the substrate includes a transistor.  However, transistors for driving LEDs are well known.  For example, Von Malm Figure 1J shows a driving substrate including transistors 9.  It would have been obvious to one of ordinary skill in the art to combine the Von Malm transistors with the Kim device in order to be able to provide transistor switching capabilities to the Kim device.

Regarding claim 3 (that depends from claim 2), Kim teaches a surface of each of the plurality of light emitting elements on an opposite side to the ground substrate is formed in an uneven shape {see how the bottom of layer 121 is uneven and not a continuous planar surface}.

Regarding claim 8 (that depends from claim 2), Kim teaches a display apparatus {Figure 4F} comprising the semiconductor module according to claim 2.

Claims 4-6 are rejected under 35 U.S.C. 103 as unpatentable over Kim in view of Von Malm and further in view of U.S. Published Patent Application No. 20180059477 A1 to Jang et al. (referred to hereafter as “Jang”).

Regarding claim 4 (that depends from claim 2), Kim does not explicitly teach that the material 130 that fills the groove between the light emitting elements adjacent to each other is a resin. Jang Figure 17 shows that it was known to have resin 120-E1in a groove between light devices and that “residual resin may be disposed in line with the non-transmissive area and used as a reflective pattern, thereby increasing the reflection efficiency” (Jang paragraph [0255]).  It would have been obvious to one of ordinary skill in the art to substitute the Jang reflective resin for the Kim 130 in order to increase the reflection efficiency.

Regarding claim 5 (that depends from claim 2), Kim does not explicitly teach a light shielding member or a light reflective member that shields the groove between the light emitting elements adjacent to each other on the ground substrate side of the groove in a the top view.  Jang Figure 17 shows that it was known to have resin 120-E1in a groove between light devices and that “residual resin may be disposed in line with the non-transmissive area and used as a reflective pattern, thereby increasing the reflection efficiency” (Jang paragraph [0255]).  It would have been obvious to one of ordinary skill in the art to substitute the Jang reflective resin for the Kim 130 in order to increase the reflection efficiency.

Regarding claim 6 (that depends from claim 4), Jang teaches a surface of the layer {Jang 120E-1} that would be opposite to the Kim ground substrate is formed in an uneven shape.


Claims 9-11 are rejected under 35 U.S.C. 103 as unpatentable over Kim in view of Von Malm and further in view of Horie.

Regarding claim 9, Kim teaches a method of manufacturing a semiconductor module comprising: forming a plurality of light emitting elements {120} from a semiconductor layer grown on a growth substrate {110}; and separating off the growth substrate {110} from the plurality of light emitting elements through laser irradiation {see the laser irradiation at the bottom of Kim Figure 4F}, laser irradiation at the bottom of Kim Figure 4F} directed toward a ground substrate {150} during the laser irradiation passing between the light emitting elements, and wherein the plurality of light emitting elements {120} are electrically coupled to a drive circuit {140} 
Horie teaches a distance between the light emitting elements adjacent to each other is equal to or less than 20 µm in a top view {“20 µm” (paragraph [0627]}.  It would have been obvious to one of ordinary skill in the art to try and get the Kim light emitting elements close together, such as is taught by Horie, to decrease the size of the device.

Kim does not appear to explicitly show the substrate includes a transistor.  However, transistors for driving LEDs are well known.  For example, Von Malm Figure 1J shows a driving substrate including transistors 9.  It would have been obvious to one of ordinary skill in the art to combine the Von Malm transistors with the Kim device in order to be able to provide transistor switching capabilities to the Kim device.

Regarding claim 10 (that depends from claim 9), Kim teaches forming the plurality of light emitting elements further includes causing the semiconductor layer having a thickness of 0.1 µm or more and 3 µm or less {2 µm; paragraph [0054]}to remain such that a space between the light emitting elements adjacent to each other is shielded on the growth substrate side of the space in a top view {see Figure 4F}, the laser light {see the laser irradiation at the bottom of Kim Figure 4F} directed toward the ground substrate during the laser irradiation passing through the space, and wherein the semiconductor layer is a nitride semiconductor layer {“GaN” (paragraph [0054])}. 

Regarding claim 11 (that depends from claim 9), Kim teaches separating off the growth substrate includes forming a surface of each of the plurality of light emitting elements on the growth substrate side in an uneven shape
{see how the bottom of layer 121 is uneven and not a continuous planar surface}


Claims 12-16 are rejected under 35 U.S.C. 103 as unpatentable over Kim in view of Von Malm and further in view of Horie and further in view of Jang.

Regarding claim 12 (that depends from claim 9), Kim does not explicitly describe filling a groove between the light emitting elements adjacent to each other with a resin. Jang Figure 17 shows that it was known to have resin 120-E1 in a groove between light devices and that “residual resin may be disposed in line with the non-transmissive area and used as a reflective pattern, thereby increasing the reflection efficiency” (Jang paragraph [0255]).  It would have been obvious to one of ordinary skill in the art to substitute the Jang reflective resin for the Kim 130 in order to increase the reflection efficiency.

Regarding claim 13 (that depends from claim 12), with the combination of Jang with the Kim procedure, filling with the resin would be expected to be performed such that an upper surface of the ground substrate {150} and an entire exposed surface of the light emitting element {120} would be covered. 

Regarding claim 14 (that depends from claim 12), Kim does not explicitly describe separating off the growth substrate includes forming a surface of the resin on the growth substrate side in an uneven shape. Jang teaches a surface of the layer {Jang 120E-1} that would be opposite to the Kim ground substrate is formed in an uneven shape.

Regarding claim 15 (that depends from claim 12), it would have been obvious to one of ordinary skill in the art to clean and polish the Kim light emitting surface to maximize light emitting characteristics of the device and thus obvious to polish a separated surface of the light emitting dement.

Regarding claim 16 (that depends from claim 15), it would have been obvious to one of ordinary skill in the art to clean and polish the Kim light emitting surface to maximize light emitting characteristics of the device and thus obvious to clean the separated surface of the light emitting element after the separated surface of the light emitting element is polished.

Claim 7 is rejected under 35 U.S.C. 103 as unpatentable over Kim in view of Von Malm and further in view of U.S. Published Patent Application No. 20170358505 A1 to Chang et al. (referred to hereafter as “Chang”).

Regarding claim 7 (that depends from claim 2), Chang paragraph [0081] shows that it was known to provide a plurality of color conversion layers to convert colors.  It would have been to combine the Chang color conversion layer with the Kim device to convert colors and thus to include such a layer disposed on upper parts of the plurality of Kim light emitting elements

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826